           Case 4:20-cr-00036-BMM Document 26 Filed 08/18/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                     CR 20-36-GF-BMM

              Plaintiff,

     vs.                                      PRELIMINARY ORDER OF
                                              FORFEITURE
TERRY LEE WELLS, JR.,

              Defendant.



      THIS MATTER comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture. Defendant Terry Lee Wells, Jr. appeared before

the Court on August 17, 2020, and entered a plea of guilty to Count II of the

Indictment. He also admitted the forfeiture allegation. Wells’ plea provides a

factual basis and cause to issue an Order of Forfeiture, pursuant to 18 U.S.C. §

924(d).

      IT IS ORDERED:




                                          1
          Case 4:20-cr-00036-BMM Document 26 Filed 08/18/20 Page 2 of 3



      THAT Wells’ interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 924(d).

             Beemiller, Inc. manufactured, Hi-Point branded, Model C9, semi-
              automatic pistol, 9 x 19mm caliber, serial number P051268.


      THAT the United States Marshals Service and the Federal Bureau of

Investigation are directed to seize the property subject to forfeiture and further to

make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. §§ 924(d) and 982(b)(1), and

21 U.S.C. § 853(n)(1), and to make its return to this Court that such action has

been completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Preliminary Order of Forfeiture.




                                           2
       Case 4:20-cr-00036-BMM Document 26 Filed 08/18/20 Page 3 of 3



DATED this 18th day of August 2020.




                                      3
